DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 27 October 2021. The references have been considered.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein a second sinewave signal generator, configured to generate a second sinewave signal according to the intermediate frequency signal and according to an amplitude of the transmitting signal or an amplitude of the received transmitting signal; and a correcting circuit, coupled to the second sinewave signal generator and the second mixer, and configured to correct a leakage situation of the received transmitting signal based on the second sinewave signal, wherein a phasor corresponding to the leakage situation in a sinewave form is related to a phasor of the second sinewave signal; Referring to Claim 12, the prior art of record does not disclose nor suggest it be an obvious modification wherein the second sinewave signal generator dynamically adjusts an amplitude of the second sinewave signal in response to an amplitude corresponding to the leakage situation being greater than a threshold; Referring to Claim 13, the prior art of record does not disclose nor suggest it be an obvious modification wherein a control circuit, coupled to the second sinewave signal generator, and configured to determine location information of an external object according to a phase corresponding to the leakage situation.
Claims 2-11 and 14-19 are dependent on Claim 1 and allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646